Citation Nr: 1742227	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 60 percent prior to January 24, 2013 for service-connected systolic heart murmur with mitral valve prolapse to include valvular heart disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In July 2014, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claim for an increased rating for systolic heart murmur with mitral valve prolapse and assigned a 100 percent rating, effective January 24, 2013.  Thus, the Board's consideration will be limited to the period prior to January 24, 2013, as the Veteran is receiving the highest possible rating available for this disability as of that date.  See Ab v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2016, consistent with the Veteran's request, the Board remanded this matter for the AOJ to schedule the Veteran for a videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 2014).  Nevertheless, despite the AOJ's notification to the Veteran that he was placed on a list of persons wanting to appear for a videoconference hearing, a hearing was not held.  There is also no indication that the Veteran was ever scheduled for a videoconference hearing.  Significantly, by and through his representative, the Veteran informed the AOJ that he has not withdrawn his request for a hearing and has yet to be scheduled for a hearing.  See July 2016 Correspondence.  Consequently, the Board finds that remand is warranted as the AOJ did not substantially comply with the June 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge  at the RO.  Notification of the date and time of the hearing shall be sent to him at his last address of record.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

